Shaw, C. J.
It appears to the court, that an attempt is made here to argue questions not raised by the bill of exceptions. The argument is founded on the rule, that the deacons, and not the aggregate body, are by law to sue and be sued, in all cases, where the legal rights and duties of a church are concerned. This argument assumes, that because the defendants, in their aggregate capacity, are denominated a church, they are a church in the sense in which that word is used to designate certain members of a congregational, religious corporation, associated by covenant to celebrate Christian ordinances, and for other purposes, according to the custom of congregational churches. Such a church is held not to be a corporation, and for that reason, deacons are vested by law with limited corporate powers to hold property for them. Stebbins v. Jennings, 10 Pick. 172; Page v. Crosby, 24 Pick. 211. But there is nothing in the case to show that the defendants are such a church. On the contrary, in the writ, they are expressly declared against as a corporation. If the defendants intended to deny their existence, or their organization as a corporation, they must have pleaded in abatement, or in bar, under the old system of pleading; and, since the statute abolishing special pleading, they must give notice of their intention to do so in a specification of defence. Christian Society in Plymouth v. Macomber, 3 Met. 235 ; First Univ. Soc. in Newburyport v. Currier, Ib. 417.
In this case, it does not appear, that any such notice was given, and in the argument it was stated that there was none The defendants objected to a certain book, purporting to be the defendants’ book of records. So far as the. book was offered to prove incorporation and organization, it was immaterial *282because these points were not in issue. Assuming that the defendants were a corporation, the book was competent to prove their votes and acts as such. Exceptions overruled.